Exhibit 99.1 For Immediate Release May 12, 2008 Petro-Canada Announces $1.5 Billion US Offering of Debt Securities Petro-Canada (TSX: PCA, NYSE: PCZ) Calgary, Alberta Petro-Canada has agreed to sell to a syndicate of underwriters in the United States $600 million US of 6.05% 10-year Notes due May 15, 2018 and $900 million US of 6.80% 30-year Notes due May 15, It is intended that the net proceeds of this offering will be used to repay short-term notes payable and indebtedness outstanding under our syndicated credit facilities. The balance will be added to our working capital. Citi, Deutsche Bank Securities Inc. and HSBC Securities (USA) Inc. are acting as joint book running managers for the offering. The offering is expected to close on May 15, The debt securities are expected to be assigned a rating of BBB (stable) by Standard & Poor’s Ratings Services, Baa2 (stable) by Moody’s Investors Service and A (low)/(stable) by DBRS Limited. The offering is being made in the United States under Petro-Canada’s previously filed base shelf prospectus dated March 31, 2008, which registers the issuance of up to $4 billion US in debt securities. The base shelf prospectus, as supplemented by a prospectus supplement dated May 12, 2008, contains important detailed information about the securities being offered and is available on SEDAR and EDGAR.Before you invest, you should read the prospectus and other documents Petro-Canada has filed with the SEC for more complete information about Petro-Canada and this offering. A copy of the prospectus supplement and accompanying prospectus relating to these securities may be obtained from Citigroup Corporate and Investment Banking, Brooklyn Army Terminal, 140 58th floor, Brooklyn, NY 11220 (toll-free: 1-877-858-5407), or from Deutsche Bank Securities Inc. attention: Brian Guerra, Deutsche Bank, Mail Stop JCY03-0215, 100 Plaza One, Floor 2, Jersey City, NJ 07311-3901 (toll-free: 1-800-503-4611) or from
